IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 ROGER TODD BUCKNER,                        No. 82155-5-I

                      Appellant,            DIVISION ONE

               v.                           UNPUBLISHED OPINION

 WASHINGTON DEPARTMENT
 OF LABOR AND INDUSTRIES,

                      Respondent.

       SMITH, J. — The Department of Labor and Industries (L&I) issued Roger

Todd Buckner two electrical citations to his mailbox at a UPS Store. Because

L&I did not have an address on record for Buckner, it used a service that

searched public records to obtain his address. Buckner submitted his appeal

late, and L&I denied the appeal as untimely. Buckner appeals, contending that

L&I failed to send the citations to his “last known address” as required under

RCW 19.28.131, that L&I procedure violated due process, and that L&I was

estopped from denying his appeal. Because Buckner fails to establish that L&I

did not follow appropriate and reasonable procedures, we affirm.

                                       FACTS

       In November 2019, L&I issued two citations to Roger Todd Buckner for

performing electrical work without a license in violation of RCW 19.28.041 and

RCW 19.28.161. L&I did not have an address on file for Buckner because he

had never registered as an electrician, so it used a service called Accurint to


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82155-5-I/2


acquire his address. Accurint is a subscription service that searches public

records to provide identifying information. L&I sent the citations to the address

supplied by Accurint, which was for a mailbox at a UPS Store, which Buckner

rents.

         The citations informed Buckner that he had the right to appeal, and stated,

“You must mail your appeal request letter to: Department of Labor and Industries,

Attention Chief Electrical Inspector, PO Box 44460, Olympia, WA[ ] 98504.”

They further specified, “The appeal letter and appeal fee must be received (not

post marked) by Labor and Industries within 20 calendar days of your receiving

this letter.”

         L&I confirmed delivery of the citations to the UPS Store on November 12,

2019, which would make the appeal deadline December 2. However, Buckner

did not collect the citations until November 15. On November 19, Buckner

telephoned Joaquin Perez, the L&I compliance inspector who had issued the

citations, and followed up with an e-mail to document the conversation. In his e-

mail, Buckner stated that he understood that he had until December 5—or 20

days from his receipt of the letters on November 15—to submit his appeal, and

that “[i]t was my understanding that [Perez] agreed with me.” Perez responded

to the e-mail on November 21 and did not say anything regarding Buckner’s

understanding of the timeline. Regarding the appeal, Perez stated, “[Y]ou will

need to address this according to the instructions sent out with the infractions.”

         On December 5, Buckner took his appeal to L&I’s Bellevue service

location. Attached to his appeal, Buckner included printouts of his e-mails with




                                          2
No. 82155-5-I/3


Perez and of e-mails regarding a public records request he had made to L&I.

The Bellevue location copied and e-mailed the documents to the electrical

citations department, which printed the appeal and brought it to the office of the

chief electrical inspector on December 6. In the process of transmitting the

appeal to the chief electrical inspector, L&I lost the last three pages of Buckner’s

appeal, including the public records e-mail exchange and most of his e-mail to

Perez.

         L&I denied Buckner’s appeal as untimely on December 19. Buckner

appealed to the superior court, which affirmed L&I’s decision. Buckner moved for

reconsideration, and the court denied the motion. Buckner appeals.

                                      ANALYSIS

         Buckner contends that L&I failed to send the citations to Buckner’s “last

known address” as required by RCW 19.28.131 because it did not “know” that

the address supplied by Accurint was, in fact, Buckner’s address. He also

contends that L&I’s notice and appeal procedures deprived Buckner of due

process and that L&I was equitably estopped from denying Buckner’s appeal.

We disagree.

                                 Standard of Review

         We review L&I’s decision under Washington’s Administrative Procedure

Act (APA), chapter 34.05 RCW. RCW 19.28.131. When reviewing an agency

decision under the APA, this court sits in the same position as the superior court,

and gives no deference to the superior court’s findings. Darkenwald v. Emp’t

Sec. Dep’t, 183 Wn.2d 237, 244, 350 P.3d 647 (2015). “The burden of




                                           3
No. 82155-5-I/4


demonstrating the invalidity of agency action is on the party asserting invalidity.”

RCW 34.05.570(1)(a). As relevant here, this court may reverse an order if it

determines that “[t]he order, or the statute or rule on which the order is based, is

in violation of constitutional provisions on its face or as applied;” that “[t]he

agency has engaged in unlawful procedure or decision-making process, or has

failed to follow a prescribed procedure;” or that “[t]he agency has erroneously

interpreted or applied the law.” RCW 34.05.570(3)(a), (c), (d). We review

questions of law, including statutory interpretation and the constitutionality of a

statute, de novo. Lake v. Woodcreek Homeowners Ass’n, 169 Wn.2d 516, 526,

243 P.3d 1283 (2010); Morrison v. Dep’t of Labor & Indus., 168 Wn. App. 269,

272, 277 P.3d 675 (2012). “A statute is presumed to be constitutional, and the

party attacking a statute has the heavy burden of proving its unconstitutionality

beyond a reasonable doubt.” Morrison, 168 Wn. App. at 272.

                             Compliance with the Statute

       Buckner contends that L&I failed to comply with the requirement, under

RCW 19.28.131 and WAC 296-46B-995, that it send the citations to Buckner’s

“last known address.” Buckner contends that because he had not previously

supplied his address to L&I, and L&I instead used Accurint to obtain the address,

L&I did not really “know” that the address belonged to Buckner. We reject this

contention because it is not supported by the law and would lead to absurd

results.

       “The primary goal in statutory interpretation is to ascertain and give effect

to the intent of the Legislature.” Nat’l Elec. Contractors Ass’n, Cascade Chapter




                                           4
No. 82155-5-I/5


v. Riveland, 138 Wn.2d 9, 19, 978 P.2d 481 (1999). We begin by examining the

plain meaning of the statute, which is discerned from the ordinary meaning of the

language at issue and the context of the statute and statutory scheme in which

that language is found. Lake, 169 Wn.2d at 526. “In undertaking a plain

language analysis, we avoid interpreting a statute in a manner that leads to

unlikely, strained, or absurd results.” Burns v. City of Seattle, 161 Wn.2d 129,

150, 164 P.3d 475 (2007). We may not add words to a statute and must

construe it in a way that gives effect to all the language within the statute. Lake,

169 Wn.2d at 526. “A statute is ambiguous only if susceptible to two or more

reasonable interpretations, but a statute is not ambiguous merely because

different interpretations are conceivable.” Burton v. Lehman, 153 Wn.2d 416,

423, 103 P.3d 1230 (2005). “If the statute is unambiguous after a review of the

plain meaning, the court’s inquiry is at an end.” Lake, 169 Wn.2d at 526.

       RCW 19.28.131 requires L&I to notify individuals of a citation against them

“using a method by which the mailing can be tracked or the delivery can be

confirmed sent to the last known address of the assessed party.” Similarly,

WAC 296-46B-995(12)(b) explains that an appeal must be filed 20 days after

notice is given to the assessed party, either by personal service or by mailing to

the individual’s “last known address.” Webster’s Third New International

Dictionary gives the first definitions of “know” as “to apprehend immediately with

the mind or with the senses” and “to have perception, cognition, or understanding

of esp[ecially] to an extensive or complete extent.” W EBSTER’S at 1252 (2002).




                                          5
No. 82155-5-I/6


       Here, the first definition of “know” cannot reasonably be applied to this

statute, because the legislature could not intend for L&I, an administrative

department of the State of Washington, to perceive an address immediately with

its mind or senses. Thus, the plain meaning of “known” in this context is an

address that L&I has perception, cognition, or understanding of as belonging to

the assessed party. The legislature clearly did not intend for L&I to be certain the

address belongs to that individual beyond a shadow of a doubt, because it only

requires L&I to send the notice to the “last known address”—that is, the most

recent address that L&I has an understanding of belonging to the individual.

Here, where L&I did not have an address on file for Buckner because he had

never registered as an electrician, L&I used a service that searches public

records to find his address. Its search returned only one result for Buckner from

the last 11 years, which was indeed the correct address, and L&I sent the

citations to that address. We conclude that L&I followed an appropriate method

for determining a last known address.

       Buckner alleges that the address provided by Accurint was no better than

a lucky guess. He points to evidence in the record that the L&I inspector spoke

to a licensed contractor about Buckner’s reported electrical work, and suggests

that L&I should have obtained Buckner’s address from that contractor. However,

he presents no evidence or argument explaining why a service that relies on

public records is so unreliable or why getting Buckner’s address from a third




                                         6
No. 82155-5-I/7


party would be more reliable. 1 Buckner therefore fails to meet his burden to

show that using Accurint is an unlawful procedure or that an address found from

a search of public records cannot be a “known” address. 2

                                    Due Process

       Buckner next contends that L&I’s procedure of sending the citation to an

address obtained through Accurint denies him of his right to due process. We

disagree.

       Before the state deprives an individual of life, liberty, or property, due

process requires notice and an opportunity to be heard appropriate to the nature

of the case. Olympic Forest Prods., Inc. v. Chaussee Corp., 82 Wn.2d 418, 422,

511 P.2d 1002 (1973). Determining what process is due in a given context

requires consideration of (1) the private interest involved, (2) the risk that the

current procedures will erroneously deprive a party of that interest, and (3) the

governmental interest involved, including the burden that the substitute

procedural requirement would entail. Mathews v. Eldridge, 424 U.S. 319, 335,

96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). “Due process does not require that a




       1 Buckner states in his brief that L&I “used Accurint and found records for
multiple addresses and multiple people with the same name.” The record does
not support this assertion, and instead clearly states that “Accurint showed one
current address for Mr. Buckner since 2008.” While the record does indicate that
Accurint showed two social security numbers for Buckner, this does not establish
that the results were ambiguous, especially where there was only one address.
       2 Buckner also alleges that L&I failed to comply with RCW 19.28.131’s
directive that appeals of penalties be assigned to the Office of Administrative
Hearings. This contention ignores that the board need only commence an
adjudicative proceeding if it receives a “timely application” for one.
RCW 34.05.413(2).


                                          7
No. 82155-5-I/8


property owner receive actual notice before the government may take his

property.” Jones v. Flowers, 547 U.S. 220, 226, 126 S. Ct. 1708, 164 L. Ed. 2d

415 (2006). Instead, notice must be reasonably calculated, under all the

circumstances, to notify interested parties of the action and give them an

opportunity to be heard. State v. Nelson, 158 Wn.2d 699, 703, 147 P.3d 553

(2006).

       Here, with respect to the first Mathews factor, the private interest involved

is a property interest, as opposed to a liberty interest. While this is an important

interest, “[w]here the interest at stake is only a financial one, the right which is

threatened is not considered ‘fundamental’ in a constitutional sense.” Morrison,

168 Wn. App. at 273. With respect to the second factor, Buckner makes no

showing whatsoever that Accurint is unreliable or that obtaining an address in

that way is likely to lead to an erroneous deprivation of his interests. On the

contrary, the limited information about Accurint in the record suggests that it is

reliable, given that it searches public records and was able to, at least in this one

case, produce the correct address. With respect to the third factor, L&I’s interest

in enforcing chapter 19.28 RCW is to protect public health and safety by

“ensur[ing] that electrical work is performed safely and competently.” Riveland,

138 Wn.2d at 22. Buckner offers no alternative procedure here, with the

implication being that L&I cannot issue a citation to an individual unless they first

supply their address to L&I. Because only registered contractors are required to

supply their address to L&I, this would effectively prevent L&I from enforcing

electrical safety standards in any case where an unlicensed individual is




                                           8
No. 82155-5-I/9


performing electrical work. See RCW 19.28.041(1)(a) (an application for an

electrical contractor license must include the applicant’s address). Therefore, the

governmental interest in the existing procedure is high. Because the factors

weigh in favor of the current procedure, we conclude Buckner’s due process

rights were adequately protected by the procedure at hand. 3

                                Equitable Estoppel

       Finally, Buckner contends that L&I is estopped from holding him to a

deadline of December 2 because of Perez’s apparent agreement to December 5

as the due date for the appeal. 4 We need not reach this argument because even

if the deadline was December 5, Buckner still missed the deadline. The citations

clearly informed Buckner that he must mail his appeal letter to the chief electrical

inspector in Olympia, and that it had to be received on the due date, not sent.

Perez reiterated in his e-mail that Buckner needed to follow these instructions.

Buckner failed to do so and brought his appeal in person to the Bellevue office




       3 While Buckner focuses his due process argument on the reliability of
Accurint, he also contends that L&I’s loss of some of the pages of his appeal
shows a deprivation of due process. This contention ignores the fact that this
loss happened because Buckner did not comply with the required procedure
outlined in the citation letter, and instead brought his appeal to the Bellevue
office. The fact that pages were lost in the scanning and e-mailing process
cannot be a deprivation where L&I was not required to scan or e-mail the appeal.
       4 We further note that the only evidence in the record that Perez agreed to
this deadline is Buckner’s assertion that Perez had agreed and Perez’s failure to
correct him.



                                         9
No. 82155-5-I/10


instead. 5 His appeal letter was not received by the chief electrical inspector until

December 6. Therefore, L&I did not err by denying his appeal as untimely.

                                   Attorney Fees

       Buckner requests attorney fees under RCW 4.84.350(1), which permits

the court to award fees to the prevailing party in a judicial review of agency

action. Because Buckner does not prevail, we deny his request.

       We affirm.




WE CONCUR:




       5 Buckner asserts that he “had confirmed [this process] was acceptable
with the [L&I] electrical citations desk and with the Bellevue office.” There is
absolutely no evidence in the record to support this claim.


                                         10